Citation Nr: 9916886	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for herniated nucleus pulposus at the lumbosacral 
spine's L4-L5 level.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
herniated nucleus pulposus at the lumbosacral spine's L4-L5 
level and assigned a noncompensable (zero percent) rating for 
that disorder.  Thereafter, and pursuant to the submission of 
additional pertinent evidence, the RO granted the 10 percent 
rating that is currently in effect, in an April 1997 rating 
decision.

A Video Conference Hearing (VCH) was held on January 29, 
1999, before Jack W. Blasingame, who is a member of the 
Board's section rendering the determination in this appeal 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1998).  The VCH was held with the veteran and his 
representative sitting in St. Petersburg, Florida, and Mr. 
Blasingame sitting in Washington, D.C., the veteran having 
consented to have this type of hearing in lieu of a hearing 
in person before a member of the Board.  A transcript of the 
VCH has been associated with the claims folder. 


REMAND

The veteran contends that the current severity of the 
service-connected herniated nucleus pulposus entitles him to 
a 40 percent schedular rating under the provisions of 
Diagnostic Code 5293 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5293 
(1998).  After a review of the evidentiary record, the Board 
finds that the additional development described in the 
following paragraphs is necessary.

First, the veteran needs to be scheduled for another VA 
medical examination of his lower back, in order to verify his 
contentions to the effect that the service-connected 
herniated nucleus pulposus at the L4-L5 level is now much 
more severely disabled than it was when he was last examined 
by VA, more than two years ago.  The examiner should, 
however, be made aware of the fact that the veteran was 
involved in a post-service motor vehicle accident on March 
22, 1997, that apparently caused further damage to his lower 
back, as well as left hip pain and left sciatic pain.  He or 
she should therefore be asked to provide an opinion as to the 
current severity of the service-connected herniated nucleus 
pulposus at the L4-L5 level, attempting, to the extent 
possible, to isolate the symptomatology that is related to 
the service-connected disability from the symptomatology that 
is solely secondary to the motor vehicle accident.

The report of the above examination, as well as the 
subsequent re-adjudication by the RO, should reflect 
consideration of the degree of functional loss that currently 
might be caused by pain, weakness, fatigability or 
incoordination arising from the service-connected disability 
of the lower back, as set forth in 38 C.F.R. §§ 4.40, 4.45 
(1998), and as required by the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Federal Claims since March 1999, hereinafter referred to 
as "the Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Second, the Board notes that the veteran said, at the January 
1999 VCH, that he has received medical treatment both at the 
VA Medical Center in Gainesville, Florida, and at the office 
of a private chiropractor, which he reportedly sees "[o]nce 
a month or so."  The claims folder, however, is devoid of 
evidence of any VA outpatient medical treatment in 1998 
and/or 1999 and the most recent records in the file 
reflecting private chiropractic care were produced two years 
ago, in 1997.  The RO, then, needs to ask the veteran to 
furnish the name and address of the private chiropractor who 
he says he has been seeing on a monthly basis, as well as the 
dates of treatment, and to sign the necessary release form to 
enable the RO to obtain copies of those records on his 
behalf.  The RO also needs to make sure to secure copies of 
all records reflecting any VA outpatient medical treatment 
during the last three years.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claim is REMANDED for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claim and should inform him that 
the consequences of his failing to report 
for a VA medical examination without good 
cause might include the denial of his 
claim for additional VA disability 
compensation benefits.  See, in this 
regard, 38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should also request that the 
veteran identify the non-VA health care 
provider (i.e., the private chiropractor) 
who he has been seeing "[o]nce a month 
or so" by name and address, and the 
approximate dates of treatment.  With any 
necessary written authorization (release) 
from the veteran, the RO should then 
attempt to obtain copies of all the 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

3.  The RO should also attempt to obtain 
copies of all records reflecting any 
pertinent VA medical treatment received 
by the veteran in 1998 and 1999.

4.  The RO should then schedule the 
veteran for a medical examination by a VA 
orthopedist, who should be asked to 
carefully review all the pertinent 
evidence in the veteran's claims folder, 
to include the report of a VA medical 
examination that was conducted in October 
1996, the report of a private 
chiropractic examination that was 
conducted in May 1997 and a copy of this 
remand.  

The examiner should also be asked to 
examine the veteran's lower back, 
request, and interpret, for the record, 
any indicated tests or studies and 
thereafter submit a comprehensive and 
legible report of medical examination 
that should include a statement as to 
whether the claims folder was thoroughly 
reviewed prior to the examination and a 
list of all the diagnoses that are 
currently warranted.  The report should 
also include at least the following 
information regarding the symptomatology 
that currently is produced by the 
service-connected herniated nucleus 
pulposus at the L4-L5 level, 
differentiated, to the extent that is 
possible, from the symptomatology that is 
solely secondary to the post-service 
motor vehicle accident of March 22, 1997:

A.  His or her opinion as to whether 
there currently is any degree of 
ankylosis of the veteran's lower 
back.

B.  His or her opinion as to whether 
there currently is slight, moderate 
or severe limitation in the motion 
of the veteran's lumbar spine.

C.  His or her opinion as to whether 
there currently is an intervertebral 
disc syndrome in the veteran's lower 
back that is (1) mild; (2) moderate, 
with recurring attacks; (3) severe, 
with recurring attacks and 
intermittent relief; or (4) 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy, 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc and with little 
intermittent relief.

D.  His or her opinion as to whether 
the veteran currently suffers from 
lumbosacral strain that is (1) 
manifested by slight subjective 
symptoms only; (2) manifested by 
characteristic pain on motion; (3) 
manifested by muscle spasm on 
extreme forward bending and loss of 
lateral spine motion, unilateral, in 
the standing position; or (4) 
severe, with listing of the whole 
spine to the opposite side, positive 
Goldthwait's sign, marked limitation 
of forward bending in the standing 
position, loss of lateral motion 
with osteo-arthritic changes or 
narrowing or irregularity of the 
joint space, or some of the above 
with abnormal mobility on forced 
motion.

E.  His or her opinion as to whether 
there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement of the 
veteran's lumbosacral spine.  With 
regard to any pain noted on motion, 
he or she should attempt to 
determine at what point in the range 
of motion the pain occurs and at 
what point it prohibits further 
motion.

F.  His or her opinion as to whether 
there is likely to be additional 
range of motion loss due to any of 
the following:  (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.

G.  His or her opinion as to whether 
pain significantly limits the lower 
back's functional abilities during 
flare-ups or when each area is used 
repeatedly.

The RO should make sure to associate the 
above report of medical examination with 
the claims folder.

5.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

6.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issue on appeal, especially with 
regard to the additional evidence that 
was obtained pursuant to the instructions 
in this remand.
In determining the rating that is 
applicable to the service-connected 
disability of the lower back, the RO is 
reminded to consider and adjudicate the 
question of whether an extra-schedular 
rating is warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) (1998), and to 
take into consideration the examiner's 
objective findings regarding the 
manifestation of any functional loss due 
to pain and/or weakness, as defined by 
38 C.F.R. §§ 4.40 and 4.45 (1998), and as 
required by the Court in DeLuca.

If, upon re-adjudication of the appealed issue, the benefit 
sought on appeal remains denied, a Supplemental Statement of 
the Case should be provided to the veteran and to his 
representative, with an appropriate period to respond, and 
the claims folder should thereafter be returned to the Board 
for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The appealed claim must 
be afforded expeditious treatment by the RO, as the law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



